NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0692n.06

                                       Case No. 15-4151

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                   FILED
                                                                             Dec 20, 2016
FIRE FIGHTER SALES AND SERVICE                     )                     DEBORAH S. HUNT, Clerk
CO., d/b/a All Lines Technology                    )
                                                   )
       Plaintiff-Appellant,                        )       ON APPEAL FROM THE UNITED
                                                   )       STATES DISTRICT COURT FOR
v.                                                 )       THE NORTHERN DISTRICT OF
                                                   )       OHIO
TRAVELERS CASUALTY AND SURETY                      )
COMPANY OF AMERICA,                                )
                                                   )
       Defendant-Appellee.                         )


       BEFORE: DAUGHTERY, GIBBONS, and COOK, Circuit Judges.

       PER CURIAM. Fire Fighter Sales and Service Co. appeals the district court’s decision

granting Travelers Casualty and Surety’s motion for summary judgment. Having reviewed the

record, the applicable law, and the parties’ briefs, we are not persuaded that the district court

erred. Because the district court fully articulated the reasons why judgment should be entered for

Travelers, the issuance of a detailed opinion by this court would be duplicative and would serve

no useful purpose. Accordingly, we AFFIRM the judgment of the district court upon the

reasoning set out by that court in its order and opinion entered on September 30, 2015.